DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 and 10-27 are pending. Claims 9 and 23 are canceled. Claims 26-27 are new. Claims 19-23 are withdrawn. 

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim has an extra comma in line 2.  
Claim 25 is objected to because of the following informalities:  the claim is missing a period at the end.  Appropriate correction is required.

Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat pump unit, the main refrigerant system, the refrigerant charge control system, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18, 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term “close” in claim 1 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition within the claim as to what range qualifies to be “close” (less than or greater than to be close as opposed to far?). 
The term “about 50%” in claims 6 and 7 is a relative term which renders the claim indefinite. The term “about 50%” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition within the claim as to what range qualifies to be “about” (less than or greater than to be about 50%). 

Claim 6 recites the limitation "the cooling cycle" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-13, 15-18, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Vogel et al. (US 6,286,322 B1), hereafter referred to as "Vogel.”
Regarding Claim 1: Vogel teaches a heat pump unit (elements within 10) that distributes its total charge of refrigerant between a main refrigerant system (10) and a refrigerant charge control system (elements in 10 to charge, functional limitation) conductively engaged to the main refrigerant system (10, see Figures 3-4), wherein the total charge of refrigerant in the heat pump unit is constant (closed loop system), and the refrigerant charge control system (elements within 10) comprises at least the following conductively engaged components (see closed loop system in Figures 3-4): at least one refrigerant reservoir (310), at least one inlet conduit (314), and at least one outlet conduit (318) that extends into the reservoir (310) such that its lowest point (316) is close to the bottom of the reservoir (310). 
Regarding Claim 2: Vogel further teaches further comprising a hot gas reheat system conductively engaged to the main refrigerant system (10), wherein the heat pump unit distributes its total charge of refrigerant between a main refrigerant system (10), a refrigerant charge control system (within 10) conductively engaged to the main refrigerant system, and said hot gas reheat system (components within 10).
Regarding Claim 3: Vogel further teaches comprising: wherein the main refrigerant system (10) is a variable-refrigerant-charge main refrigerant system (via control valve 48 in 10).
Regarding Claim 4: Vogel further teaches further comprising a hot gas reheat system (elements in 10, including 46) conductively engaged to the main refrigerant system (10).
Regarding Claim 8: Vogel further teaches wherein the refrigerant charge control system (elements of 10) draws refrigerant away from the main refrigerant system (10) during either a cooling cycle (Figure 3) or heating cycle (Figure 4) of the heat pump unit (10).
Regarding Claim 10: Vogel further teaches further comprising a hot gas reheat cycle system (defrost cycle) conductively engaged to the main refrigerant system (10).
Regarding Claim 11: Vogel further teaches wherein the hot gas reheat cycle system (for defrosting) comprises: at least one heat exchanger (subcooler, 38), and at least one flow control valve (defrost valve 46, see Figures 3-4).
Regarding Claim 12: Vogel further teaches wherein: the main refrigerant system (10) comprises at least the following conductively engaged components: at least one compressor (12), at least one high pressure heat exchanger (30), at least one low pressure heat exchanger (54), at least one expansion valve (50), and at least one reversing valve (24).
Regarding Claim 13: Vogel further teaches wherein: the heat pump unit (10) is an air source heat pump unit (10); the at least one high pressure heat exchanger (30) is an outdoor heat exchanger (Column 4, lines 25-28); and the low pressure heat exchanger (54) is an indoor heat exchanger (Column 5, lines 36-39).
Regarding Claim 15: Vogel further teaches wherein: the refrigerant charge control system comprises at least the following conductively engaged components: at least one refrigerant reservoir (312), at least one inlet conduit (314), at least one outlet conduit (318) that extends into the reservoir (310) such that its lowest point is close to the bottom of the reservoir (316), at least one flow control valve (48), and at least one check valve (328).
Regarding Claim 16: Vogel further teaches wherein the heat pump unit (10) is a packaged, air source (Column 5, lines 34-52) or water source heat pump unit.
Regarding Claim 17: Vogel further teaches wherein the heat pump unit is adapted to cool or heat air (air via evaporator fans, Column 5, lines 34-38) or water.
Regarding Claim 18: Vogel further teaches further comprising at least one blower fan (760).
Regarding Claim 25: Vogel further teaches wherein the flow control valve (48) is downstream of the reservoir (310), and the reservoir (310) is downstream of the check valve (44, see Figures 3-4). 
	Regarding Claim 26: Vogel further teaches wherein the reservoir (310) is located at a height that is at or near the lowest point of the heat pump unit (see Figures 3-4).
Regarding Claim 27: Vogel further teaches wherein a majority of the refrigerant in the refrigerant charge control system (10) is vertically lower than a majority of the charge of refrigerant in the main refrigerant (functional/operational limitation of the system, depends on operational mode).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 6,286,322 B1), hereafter referred to as "Vogel.”

Regarding Claim 5: Vogel further teaches wherein the heat pump unit (10) operates with a first amount of refrigerant in the main refrigerant system (components in 10) during a cooling (see Figure 3) or heating cycle (see Figure 4) and a smaller second amount of refrigerant in the main refrigerant system (within 10) during a heating or cooling cycle (functional limitation, operational step), respectively. 
Vogel fails to explicitly disclose the amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. However, Vogel does, disclose the heat pump unit. Therefore, the percentage and/or amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant in a certain portion of the system or refrigerant charge with depend on the mode of performance and elements present in the heat pump unit (see Vogel, Column 3, lines 36-47). 
Therefore, since the general conditions of the claim, i.e. heat pump unit, were disclosed in the prior art by Vogel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide specific structure disclosed by Vogel to alter amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. Furthermore, the range amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge; is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious prior to the effective filing date of the claimed  invention. See MPEP 2144.04 IV. and 2144.05 II. A. 

Regarding Claim 6: Vogel further teaches wherein the heat pump unit (10) is an air sourced heat pump unit (Column 5, lines 34-39). 
Vogel teaches a cooling cycle (see Figure 3) and a heating cycle (see Figure 4). 
Vogel fails to teach further comprising: a charge of refrigerant distributed between the main refrigerant system and the refrigerant charge control system; wherein during the heating cycle operation of the heat pump unit no more than about 50% of the refrigerant charge is in the main refrigerant system and at least about 50% of the refrigerant charge is in the refrigerant charge control system; and during the cooling cycle operation of the heat pump unit at least about 50% of the refrigerant charge is in the main refrigerant system and no more than about 50% of the refrigerant charge is in the refrigerant charge control system.
Vogel fails to explicitly disclose the amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. However, Vogel does, disclose the heat pump unit. Therefore, the percentage and/or amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant in a certain portion of the system or refrigerant charge with depend on the mode of performance and elements present in the heat pump unit (see Vogel, Column 3, lines 36-47). 
Therefore, since the general conditions of the claim, i.e. heat pump unit, were disclosed in the prior art by Vogel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide specific structure disclosed by Vogel to alter amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. Furthermore, the range amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge; is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious prior to the effective filing date of the claimed  invention. See MPEP 2144.04 IV. and 2144.05 II. A. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 6,286,322 B1), hereafter referred to as "Vogel,” in view of Murakami et al. (US 2009/0013702 A1), hereafter referred to as "Murakami.”

Regarding Claim 7: Vogel teaches Vogel teaches a cooling cycle (see Figure 3) and a heating cycle (see Figure 4). 
Vogel fails to teach wherein the heat pump unit is a water sourced heat pump unit comprising: a charge of refrigerant distributed between the main refrigerant system and the refrigerant charge control system; wherein during a cooling cycle operation of the heat pump unit no more than about 50% of the refrigerant charge is in the main refrigerant system and at least about than about 50% of the refrigerant charge is in the refrigerant charge control system; and during the heating cycle operation of the heat pump unit at least about 50% of the refrigerant charge is in the main refrigerant system and no more than about 50% of the refrigerant charge is in the refrigerant charge control system.
Vogel fails to explicitly disclose the amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. However, Vogel does, disclose the heat pump unit. Therefore, the percentage and/or amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant in a certain portion of the system or refrigerant charge with depend on the mode of performance and elements present in the heat pump unit (see Vogel, Column 3, lines 36-47). 
Therefore, since the general conditions of the claim, i.e. heat pump unit, were disclosed in the prior art by Vogel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide specific structure disclosed by Vogel to alter amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. Furthermore, the range amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge; is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious prior to the effective filing date of the claimed  invention. See MPEP 2144.04 IV. and 2144.05 II. A. 
Murakami teaches a heat pump unit (10) is a water sourced heat pump unit (paragraph [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat pump unit is a water sourced heat pump unit to the structure of Vogel as taught by Murakami in order to advantageously heat water in buildings (see Murakami, paragraph [0001]). 

Regarding Claim 14: Vogel teaches at least one high pressure heat exchanger (54) is an indoor heat exchanger (Column 5, lines 36-39); and the low pressure heat exchanger (38 ) is an outdoor heat exchanger (in 30, Column 4, lines 25-28). 
Vogel fails to teach wherein: the heat pump unit is a water source heat pump unit. 
Murakami teaches a heat pump unit (10) is a water sourced heat pump unit (paragraph [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat pump unit is a water sourced heat pump unit to the structure of Vogel as taught by Murakami in order to advantageously heat water in buildings (see Murakami, paragraph [0001]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18, 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reedy (5,140,827).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/           Supervisory Patent Examiner, Art Unit 3763